                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No.:       CV 19-06682-RAO                                         Date:    November 12, 2019
Title:          An Bang Trading, Ltd. v. Buy In America et al.



Present:           The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

            Donnamarie Luengo                                               N/A
              Deputy Clerk                                         Court Reporter / Recorder

     Attorneys Present for Plaintiff(s):                      Attorneys Present for Defendant(s):

                       N/A                                                      N/A

Proceedings:             (In Chambers) ORDER TO SHOW CAUSE

        This action was filed on August 1, 2019. To date, Plaintiff has not filed proof of service
of the Summons and Complaint. Defendant has not made an appearance.

         The Court, on its own motion, orders Plaintiff to show cause in writing, no later than
November 26, 2019, why this action should not be dismissed for lack of prosecution and for
failure to comply with Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff may
discharge its obligation to show cause by filing proof of service by the foregoing deadline.
Failure to file a timely response to this Order may result in dismissal of the action. If Plaintiff
does not intend to proceed with this action, Plaintiff may voluntarily dismiss the case pursuant to
Federal Rule of Civil Procedure 41(a) by filing form CV-009, which can be found on the Central
District of California’s webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                               :
                                                                   Initials of Preparer        dl



CV-90 (03/15)                            Civil Minutes – General                            Page 1 of 1
